Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with ON Semi OTTAWA, Canada – October 1, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Collabo Innovations Inc., has entered into a patent license agreement with ON Semi relating to image sensing technology, which is used in a variety of electronic devices. ON Semi is a leading supplier of semiconductor-based solutions. Its products include automotive, communications, computing, consumer, industrial, medical and military/aerospace applications. The license resolves litigation pending in the District of Delaware. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
